Opinion by
Cole, J.
It was stipulated that the merchandise in question is a mixture of the sodium salt of the condensation product of soyaoilaeid chloride and lysalbinie acid, sodium chloride, sodium sulphate, sodium sulphite, isopropyl alcohol, and water, and that none of its component is any of the materials provided for in section 601 (c) (8) of the Revenue Act of 1932, as amended by section 702 of the Revenue Act of 1938 (26 U. S. C. 1934 ed., § 999a, and 26 U. S. C. 1940 ed., § 2491). In accordance therewith the protest was sustained as to this claim.